Citation Nr: 9904227	
Decision Date: 02/16/99    Archive Date: 02/24/99

DOCKET NO.  95-17 087	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

J. A. Markey, Associate Counsel


INTRODUCTION

The veteran had active military service from November 1941 to 
January 1945.  He died on January [redacted], 1994.  
 
This case is before the Board of Veterans' Appeals (Board) on 
appeal from a March 1994 rating decision by the Pittsburgh, 
Pennsylvania, Regional Office (RO) which denied the 
appellant's claim for entitlement to service connection for 
the cause of the veteran's death.  A notice of disagreement 
was received in June 1994, and a statement of the case was 
issued in May 1995.  The appellant's substantive appeal was 
received in May 1995.  A hearing was held at the RO in June 
1995.  In August 1996 the Board remanded this matter to the 
RO for further development.  


FINDINGS OF FACT

1.  The veteran died on January [redacted], 1994.  

2.  The immediate cause of death was ischemic cardiomyopathy.  

3.  At the time of the veteran's death, service connection 
was in effect for schizophrenia, undifferentiated type, 
competent, evaluated as 50 percent disabling; malaria, rated 
as noncompensable; and tonsillectomy and adenoidectomy, 
evaluated as noncompensable.  

4.  There is no competent medical evidence of record which 
demonstrates that the cause of the veteran's death was 
related to service, or specifically that a disability 
incurred in or aggravated by service contributed 
substantially or materially to the cause of death.  


CONCLUSION OF LAW

The appellant's claim for entitlement to service connection 
for the cause of the veteran's death is not well grounded. 38 
U.S.C.A. § 5107(a) (West 1991).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

It is asserted that service connection should be granted for 
the cause of the veteran's death.  In this regard, the 
threshold question to be answered is whether the appellant 
has presented a well-grounded claim, that is, one that is 
plausible or capable of substantiation.  Murphy v. Derwinski, 
1 Vet. App. 78, 81 (1990).  Although the claim need not be 
conclusive, it must be accompanied by supporting evidence.  
An allegation alone is not sufficient.  Tirpak v. Derwinski, 
2 Vet. App. 609 (1992). 

A certificate of death reflects that the veteran died on 
January [redacted], 1994.  The immediate cause of death is 
listed on the certificate of death as ischemic cardiomyopathy.  
The certificate of death indicates that an autopsy was not 
performed.

At the time of the veteran's death, service connection was in 
effect for schizophrenia, undifferentiated type, competent, 
evaluated as 50 percent disabling; malaria, rated as 
noncompensable; and tonsillectomy and adenoidectomy, 
evaluated as noncompensable.  Further, entitlement to service 
connection for varicose veins and bilateral pes planus was 
denied by the RO in February 1946.  

The governing legal criteria provide that service connection 
for the cause of the veteran's death is appropriate when, by 
the exercise of sound judgment without recourse to 
speculation, it is determined that a disability incurred in 
or aggravated in service caused or contributed substantially 
or materially to the veteran's death.  38 U.S.C.A. § 1310 
(West 1991); 38 C.F.R. § 3.312 (1998).  

In the present case, the evidence of record, including the 
veteran's service medical records, does not demonstrate that 
the veteran's death was related to any disease or disability 
incurred in service.  The veteran's service medical records 
covering his November 1941 to January 1945 service are 
negative for complaints or treatment for a cardiovascular 
disorder, including hypertension, during that time period.  
The Board notes that blood pressure readings noted in 
treatment records were as follows: 110/70 on induction 
examination; 110/80 in July 1943; and 120/68 in August 1944. 

Even though there are no records of a cardiovascular disorder 
in service, one will be presumed to have been incurred in 
service if it had become manifest to a degree of ten percent 
or more within one year of the veteran's separation from 
service.  38 U.S.C.A. §§ 1101, 1112, 1113 (West 1991 & Supp. 
1998); 38 C.F.R. §§ 3.307, 3.309 (1998).  Further, the Board 
points out that 38 C.F.R. § 3.309 notes that hypertension is 
an early symptom long preceding the development of those 
diseases in their more obvious forms.  Therefore, disabling 
hypertension within the one year period will be given the 
same benefit of service connection as any of the chronic 
diseases listed.  In addition service connection is warranted 
for disability due to or the result of service-connected 
disorders.  38 C.F.R. § 3.310 (1998).

In this case, however, there is no evidence in the record 
that a cardiovascular disorder, including hypertension, was 
medically demonstrated within one year of the veteran's 
separation from service.  In fact, the earliest indication in 
the file that the veteran had been diagnosed with a 
cardiovascular disorder is contained in VA medical records 
dated in February 1971 which note that the veteran suffered a 
myocardial infarction October 1970. 

There is no medical evidence in the claims folder that 
otherwise demonstrates that the cause of the veteran's death, 
ischemic cardiomyopathy, was related to service, or that any 
other disease or disability related to service - 
specifically, the veteran's service-connected schizophrenia, 
malaria, or tonsillectomy and adenoidectomy - ultimately 
contributed, either substantially or materially, to the 
veteran's death, without resort to mere speculation, and such 
is prohibited.  

In this regard, a review of the evidence reflects that the 
veteran was admitted to McKeesport Hospital in late December 
1992 due to a syncopal episode; he was discharged in mid 
January 1993, and according to a report from the VA Medical 
Center (VAMC) in Pittsburgh, Pennsylvania dated in January 
1994, the discharge summary from McKeesport documented the 
veteran's history of a myocardial infarction in 1970, 
frequent angina, and congestive heart failure since 
approximately 1988.  In April 1993, the veteran was admitted 
to a nursing home facility at the VA Medical Center (VAMC) in 
Aspinwall, Pennsylvania (part of the Pittsburgh VAMC) with 
ischemic cardiomyopathy and congestive heart failure; he was 
noted to be confused at the time of admission.  

Records from the Pittsburgh VAMC (including Aspinwall) 
reflect that the veteran was seen on several occasions 
thereafter, including in May, June, July, and August 1993, 
with dementia and other psychiatric difficulty, urinary 
incontinence, and a dilated left ventricle, among other 
things.  A May 1993 radiology report notes that head images 
revealed a large arachnoid cyst displacing and compressing 
much of the right temporal lobe, a small left arachnoid (i.e. 
fluid filled) cyst, marked atrophy with volume loss and 
widening of the sulci, but no evidence of infarct.  In 
January 1994, he developed an episode of congestive heart 
failure with abnormal liver function tests.  Hypotension 
prevented more aggresive care throughout the veteran's 
hospitalization, and he died on January [redacted], 1994 
due to congestive heart failure. 

The above discussed records do not indicate that there was 
any relationship between the cause of the veteran's death and 
his active duty service, or more importantly, between the 
cause of the veteran's death and his service-connected 
disabilities. 

The Board does note that during a June 1995 RO hearing, the 
appellant essentially testified that she felt that the 
veteran's malaria and psychiatric disorder contributed to his 
cardiovascular disorder, but on direct questioning she 
testified that no medical examiner has related his service-
connected disabilities to the ischemic cardiomyopathy (i.e.. 
the cause of the veteran's death).  She has not submitted any 
medical evidence to support her contentions that the 
veteran's death was related to his service-connected 
disorder.  Any contention made by the appellant to the effect 
that the veteran's service-connected disabilities contributed 
to his death or caused his death, are not, without any 
supporting medical documentation, competent, as such 
assertions require medical knowledge.  Espiritu v. Derwinski, 
2 Vet.App. 492 (1992). 
 
In sum, the appellant has not submitted any medical evidence 
tending to support her assertions that the cause of the 
veteran's death was related to his military service or 
service-connected disabilities.  As the determinative issue 
in this case involves medical causation or medical diagnosis, 
competent medical evidence to the effect that the claim is 
plausible is required.  Murphy.  The burden imposed by 
38 U.S.C.A. § 5107(a) (West 1991) is not met by presenting 
lay evidence from persons who are not competent to offer 
medical opinions.  Espiritu.  Consequently, lay assertions, 
such as the appellant's, of medical causation cannot 
constitute evidence to render a claim well-grounded.  Tirpak.

Therefore, the applicable legal criteria and the facts, as 
such, lead the Board to conclude that the current claim on 
appeal is not plausible or capable of substantiation. 
Accordingly, the Board is compelled to find that the 
appellant's claim of entitlement to service connection for 
the cause of the veteran's death is not well-grounded. 

As stated previously, absent a well-grounded claim there is 
no statutory duty under 38 U.S.C.A. § 5107(a) (West 1991) to 
assist the appellant with the development of evidence.


ORDER

The claim for service connection for the cause of the 
veteran's death is denied as not well-grounded.




		
	E. M. KRENZER
	Member, Board of Veterans' Appeals



 Department of Veterans Affairs

